Citation Nr: 1715773	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  06-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine on and after October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to September 1986.  A period of active duty from September 1986 to June 1987 was dishonorable for VA purposes.  See October 2002 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The May 2005 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating, effective from March 3, 2000.  A notice of disagreement with the assigned disability rating was received in July 2005, a statement of the case was issued in December 2005, and a substantive appeal was received in February 2006. 

In April 2008, the RO granted a temporary total rating for convalescence following surgery for degenerative disc disease of the lumbar spine, effective July 31, 2007, and a 10 percent rating, effective October 1, 2007.

In October 2008, the Board remanded this case for additional development.

In August 2010, the Appeals Management Center (AMC) granted a 20 percent rating for degenerative disc disease of the lumbar spine, effective October 1, 2007.  Because this increase constitutes less than a full grant of the benefit sought, this issue remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2011 and August 2013, the Board again remanded the case for additional development.

This case returned to the Board in July 2015, at which time the Board, in pertinent part, (1) denied a rating in excess of 10 percent prior to July 16, 2005; (2) granted a rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine from July 16, 2005, through July 30, 2007; and (3) denied a rating in excess of 20 percent for degenerative disc disease of the lumbar spine on and after  October 1, 2007.  The Veteran subsequently appealed the denial of a rating in excess of 20 percent from October 1, 2007, to the Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court set aside the Board's decision with respect to this denial and remanded it for further proceedings consistent with the Memorandum Decision.  

The July 2015 rating decision also remanded issues of entitlement to service connection for hypertension, sleep apnea, and a left knee disorder, an initial compensable rating for a surgical scar of the back, and a compensable rating for a surgical scar of the anterior trunk.  The requested development has not yet been completed, and these issues have not been returned to the Board for further appellate review.  Therefore, these issues are not before the Board for adjudication at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, effective from October 1, 2007, to the present.  As noted above, this claim is subject to the November 2016 Memorandum Decision, and the Board's July 2015 denial of this claim was vacated and remanded by the Court for compliance with the terms of the Memorandum Decision.  

Specifically, the Memorandum Decision determined that the Board had failed to ensure substantial compliance with an order given in its August 2013 remand in that, "[a]lthough two VA examinations have been provided since the August 2013 remand order, neither examination followed the terms of the remand order."  

First, it noted that the July 2014 VA examination violated the terms of the remand order, which had directed that the Veteran's examination be conducted by an individual other than the one who had conducted the March 2013 examination.  The remand noted that the Veteran had reported "that he had difficulty understanding the examiner's statements and questions because she was soft spoken and had an accent," and that "the examiner did not respond to the appellant's questions nor did she acknowledge his complaints of pain during the examination."  However, the July 2014 VA examination was conducted by the same examiner who had conducted the March 2013 examination.  On remand, a new examination must be conducted by an individual other than the one who conducted the March 2013 and July 2014 VA examinations.

Second, the Memorandum Decision noted that the January 2015 VA examiner [who the Board notes was not the examiner who conducted the March 2013 and July 2014 examinations] was an examiner provided no rationale for his opinion that the Veteran's lumbar spine pain did not cause any functional loss.  The Court found this conclusion to be "especially troubling given that the examiner found pain on every [range of motion] measurement."  It further noted that "[t]he Board [had] also instructed the examiner to express the degree of additional [range of motion] lost due to functional impairment on use."   On remand, a VA examination must be conducted in which the VA examiner must quantify and provide a rationale for any opinions concerning functional impairment or a lack thereof.

In addition, the Court determined that the Board had failed to consider favorable evidence.  It noted that, "[a]lthough the Board was correct that [the] July 2010 VA back examiner indicated that forward flexion of the thoracolumbar spine was limited to 45 degrees, it ignored that the examiner also found that the appellant experienced pain beginning at 20 degrees-a symptom warranting a 40% rating."  

The Board further observes that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The new VA examination that is being obtained on remand must comply with the requirements of Correia. 

Finally, the record reflects that the Veteran's VA medical records were last obtained in September 2014.  On remand, any outstanding VA medical records, to include those that were created after VA last obtained the Veteran's records in September 2014, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in September 2014) and associate these records with the claims file.  

2.  Schedule the Veteran for a new VA examination to determine the severity of his service-connected degenerative disc disease of the lumbar spine.  This examination must NOT be conducted by the examiner who conducted the March 2013 and July 2014 VA examinations. 

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following:

a.  Please list the ranges of motion of the Veteran's back in all directions.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b.  Does the back exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  If possible, these determinations should be expressed in terms of the degree of additional range of motion lost due to these symptoms.  If such quantification is not possible, the examiner must explain the basis for being unable to provide the requested information.

c.  Does pain significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time?  These determinations should also, if possible, be portrayed in terms of the degree of additional range of motion lost due to pain on use or during flare-ups.  If such quantification is not possible, the examiner must explain the basis for being unable to provide the requested information.

d.  Please determine the extent, if any, of neurological impairment associated with the service-connected low back disability in light of the documented S1 radiculopathy and claimed sciatic pain that was noted in the August 2013 Board remand.  Please identify the nerve or nerves that are involved and identify whether there is complete or incomplete paralysis.  Any incomplete paralysis should be should be stated in terms of whether it is mild, moderate, moderately severe, or severe.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




